Exhibit 10.2

OFFER TO PURCHASE

 

To:  Williams-Sonoma, Inc., Mr. Howard Lester - Chairman

C/o Mr. Ron Freswick, Aviation Department Manager

   May 8, 2008

Via email:  Rfreswick@WSGC.com

Reference:  Global Express Aircraft Serial Number 9120 (herein referred to as
“Aircraft”)

Aero Toy Store, LLC (Purchaser) hereby offers to purchase (1) Global Express
aircraft S/N 9120 for the sum of Forty Six Million Eight Hundred Thousand
($46,800,000.00) USD subject to the following conditions:

 

1.

    A definitive purchase agreement satisfactory to both parties to be executed
within (3) business days;

 

2.

    Aircraft to be delivered with title free and clear with no liens or
encumbrances;

3.          Aircraft to be delivered in airworthy condition with all airworthy
systems functioning normally and no damage history;

 

4.

    Aircraft to have all applicable AD’s and mandatory SB’s current and complied
with;

 

5.

    Complete consecutive logs to be delivered with the aircraft;

6.          A satisfactory inspection and review of the Aircraft and it’s
records at Buyer’s facility at (KFXE) Fort Lauderdale, Florida to commence on
Saturday, May 10th and to include a boroscope of the engines;

7.          Purchaser has deposited Three Million ($3,000,000.00 ) USD with
Insured Aircraft Title Services, Inc. (the “Escrow Agent”); confirmation of
which has been provided on May 1, 2008. Upon completion of the Aircraft
Inspection, Purchaser shall sign a Technical Acceptance making the Deposit
non-refundable;

8.          Closing to be on or before Thursday May 15th, 2008;

9.          Complete funding of this transaction along with the filing of all
pertinent documentation will be facilitated by Insured Aircraft Title Services,
Oklahoma City, Oklahoma as Escrow Agent;

 

With Best Regards:

AERO TOY STORE, LLC

     

Accepted:

WILLIAMS-SONOMA, INC.

/s/ Richard Laggan

       

/s/ Howard Lester

By: Richard Laggan

Title: Vice President and CFO

Date: May 8, 2008

     

By: Howard Lester

Title: Chairman & CEO, Williams-Sonoma, Inc.

Date: May 13, 2008



--------------------------------------------------------------------------------

WARRANTY BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS:

THAT WILLIAMS-SONOMA, INC. (“Seller”), is the lawful owner of the full legal and
beneficial title to the following tangible personal property:

that certain Bombardier Global Express jet aircraft, bearing Manufacturer’s
Serial Number 9120 and US FAA Registration Number N887WS, together with two
(2) Rolls Royce, Model BR700-A2-20 engines bearing Manufacturer’s Serial Numbers
12353 and 12354, and all spare parts described in the list attached hereto as
“Attachment A”, loose equipment, galley furnishings (excluding crystal, china
and flatware), appurtenances, appliances, instruments, components, accessions,
furnishings and other equipment attached thereto or incorporated therein, or
that is in Seller’s possession and/or control (collectively, the “Aircraft”);
and

all airframe, engine, and accessory logbooks, manuals, and maintenance records
relating to the Aircraft that are in Seller’s possession and/or control,
together with a current and valid U.S. Standard Certificate of Airworthiness
(collectively, the “Aircraft Documents”).

THAT, for good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, Seller does, as of the date set forth below, grant, convey,
transfer, deliver and set over all of Seller’s right, title and interest in and
to the Aircraft and the Aircraft Documents, unto AERO TOY STORE, LLC
(“Purchaser”), and unto Purchaser’s successors and assigns.

THAT, Seller hereby represents that there is hereby conveyed to Purchaser on the
date hereof, all legal and equitable title to the Aircraft and the Aircraft
Documents, free and clear of any and all liens, claims and/or encumbrances, and
Seller will warrant and defend such title against the claims and demands of all
third parties.

DISCLAIMER AND LIMITATION OF LIABILITY.    PURCHASER ACKNOWLEDGES THAT THE
AIRCRAFT IS BEING SOLD AND DELIVERED TO PURCHASER IN “AS-IS, WHERE-IS, AND WITH
ALL FAULTS” CONDITION, AND THAT ALL DELIVERY CONDITIONS SPECIFIED IN THAT
CERTAIN OFFER TO PURCHASE BY AND BETWEEN PURCHASER AND SELLER, DATED AS OF THE
13TH DAY OF MAY, 2008 (THE “AGREEMENT”) SHALL EXPIRE AND BE OF NO FURTHER FORCE
OR EFFECT UPON DELIVERY TO PURCHASER OF THIS WARRANTY BILL OF SALE. EXCEPT AS
EXPRESSLY SET FORTH IN THE AGREEMENT AND/OR IN THIS WARRANTY BILL OF SALE,
SELLER DOES NOT MAKE, GIVE, OR EXTEND, AND PURCHASER HEREBY DISCLAIMS AND
RENOUNCES, ANY AND ALL OTHER WARRANTIES OR REPRESENTATIONS OF ANY KIND OR NATURE
WHATSOEVER, EXPRESS OR IMPLIED, WHETHER ARISING IN LAW, IN EQUITY, IN CONTRACT,
OR IN TORT, AND INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY, AIRWORTHINESS, DESIGN, CONDITION, OR FITNESS FOR A PARTICULAR
USE, PURCHASER HEREBY CONFIRMING THAT IT IS NOT RELYING UPON ANY OTHER
REPRESENTATION, STATEMENT OR OTHER ASSERTION WITH RESPECT TO THE AIRCRAFT. IN NO
EVENT MAY SELLER BE HELD LIABLE TO PURCHASER FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND.

This Warranty Bill of Sale may be executed in any number of counterparts each of
which shall be deemed an original, but all of which together shall constitute
one instrument and may be executed by facsimile transmission by the parties.

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered by its duly authorized signatory as of this 16th day of May, 2008.

 

WILLIAMS-SONOMA, INC.

By:

   

/s/ W. Howard Lester

Print:

   

W. Howard Lester

Title:

    Chairman & CEO



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

AERO TOY STORE, LLC

By:

   

/s/ Richard Laggan

Print:

   

Richard Laggan

Title:

   

Vice President and CFO



--------------------------------------------------------------------------------

WARRANTY BILL OF SALE

ATTACHMENT A

 

S/N 9120 Spares       QTY    PART #             DESCRIPTION    2   

300-11384-00

  

Lumbar Control Box

   2   

310-11480-00

  

Seat Harness

   2   

320-11572-00

  

Seat Switch Panel

   1   

332-4002-001

  

Kit, Baker MH System

   1   

990-2006-304

  

Remote, Touchscreen

   1   

990-4168-200

  

MHT, Crew Rest

   1   

990-4168-200

  

MHT, Galley

   1   

990-6913-001

  

Reciever, MHR IR

   2   

HHDH-4-90IL

  

Door Hinge

   5   

MDC-9000-0027-29

  

Mounting Plate

   6   

N/A

  

Pasenger Briefing cards

   1   

PS-118-6

  

Sink, Fwd Lav

   2   

SAM-280-1

  

Latch

   2   

SAM-281-1

  

Latch

   2   

SAM-283-7

  

Latch

  



--------------------------------------------------------------------------------

AIRCRAFT DELIVERY RECEIPT

AERO TOY STORE, LLC (“Purchaser”), hereby acknowledges irrevocable acceptance of
the Aircraft and the Aircraft Documents described and referred to herein, from
WILLIAMS-SONOMA, INC. (“Seller”), at 9:32 EDT o’clock am on the 16 day of May,
2008, at Fort Lauderdale, Florida.

“Aircraft” means that certain Bombardier Global Express Jet aircraft, bearing
Manufacturer’s Serial Number 9120 and US FAA Registration Number N887WS,
together with two (2) Rolls Royce, Model BR700-A2-20 engines bearing
Manufacturer’s Serial Numbers 12353 and 12354, and all spare parts described in
the list attached hereto as “Attachment A”, loose equipment, galley furnishings
(excluding crystal, china and flatware), appurtenances, appliances, instruments,
components, accessions, furnishings and other equipment attached thereto or
incorporated therein, or that is in Seller’s possession and/or control, and all
Aircraft Documents.

“Aircraft Documents” means all airframe, engine, and accessory logbooks,
manuals, and maintenance records relating to the Aircraft that are in Seller’s
possession and/or control, together with a current and valid U.S. Standard
Certificate of Airworthiness.

 

TOTAL TIME OF AIRFRAME AT DELIVERY:

  

hours 1969.8

TOTAL TIME OF ENGINES AT DELIVERY:

  

                                             Left Engine:

  

hours 1969.8

                                             Right Engine:

  

hours 1969.8

 

TOTAL LANDINGS AT DELIVERY:

   772   

    cycles 772 (engines)

Purchaser irrevocably acknowledges and agrees that the Aircraft has been
delivered to Purchaser duly assembled and in good working order and condition.
Purchaser further irrevocably acknowledges and agrees that, Seller has complied
with each and every obligation of Seller with respect to the terms and
conditions (including, but not limited to, the condition of the Aircraft as of
date hereof) arising under that certain Offer to Purchase by and between
Purchaser and Seller, dated as of the 13th day of May, 2008 (the “Agreement”).

DISCLAIMER AND LIMITATION OF LIABILITY.    PURCHASER ACKNOWLEDGES THAT THE
AIRCRAFT IS BEING SOLD AND DELIVERED TO PURCHASER IN “AS-IS, WHERE-IS, AND WITH
ALL FAULTS” CONDITION, AND THAT ALL DELIVERY CONDITIONS SPECIFIED IN THE
AGREEMENT SHALL EXPIRE AND BE OF NO FURTHER FORCE OR EFFECT AS OF THE DELIVERY
OF THE SELLER’S WARRANTY BILL OF SALE FOR THE AIRCRAFT TO PURCHASER. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT AND/OR IN THE WARRANTY BILL OF SALE,
SELLER DOES NOT MAKE, GIVE, OR EXTEND, AND PURCHASER HEREBY DISCLAIMS AND
RENOUNCES, ANY AND ALL OTHER WARRANTIES OR REPRESENTATIONS OF ANY KIND OR NATURE
WHATSOEVER, EXPRESS OR IMPLIED, WHETHER ARISING IN LAW, IN EQUITY, IN CONTRACT,
OR IN TORT, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY, AIRWORTHINESS, DESIGN, CONDITION, OR FITNESS FOR A PARTICULAR
USE, PURCHASER HEREBY CONFIRMING THAT IT IS NOT RELYING UPON ANY OTHER
REPRESENTATION, STATEMENT OR OTHER ASSERTION WITH RESPECT TO THE AIRCRAFT. IN NO
EVENT MAY SELLER BE HELD LIABLE TO PURCHASER FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND.

 

PURCHASER:

AERO TOY STORE, LLC

By:

   

/s/ Richard Laggan

Print:

   

Richard Laggan

Title:

    Vice President and CFO



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

WILLIAMS-SONOMA, INC.

By:

   

/s/ Jed R. Wolcott

Print:

   

Jed R. Wolcott

Title:

    Attorney-in-Fact

WITNESSED:

STATE OF FLORIDA:

COUNTY OF BROWARD:

Sworn to and subscribed before me this 16th day of May, 2008.

 

/s/ Suzanne M. Grobbel

Notary Public



--------------------------------------------------------------------------------

Aircraft Delivery Receipt

Attachment A

 

S/N 9120 Spares       QTY    PART #             DESCRIPTION    2   

300-11384-00

  

Lumbar Control Box

   2   

310-11480-00

  

Seat Harness

   2   

320-11572-00

  

Seat Switch Panel

   1   

332-4002-001

  

Kit, Baker MH System

   1   

990-2006-304

  

Remote, Touchscreen

   1   

990-4168-200

  

MHT, Crew Rest

   1   

990-4168-200

  

MHT, Galley

   1   

990-6913-001

  

Reciever, MHR IR

   2   

HHDH-4-90IL

  

Door Hinge

   5   

MDC-9000-0027-29

  

Mounting Plate

   6   

N/A

  

Pasenger Briefing cards

   1   

PS-118-6

  

Sink, Fwd Lav

   2   

SAM-280-1

  

Latch

   2   

SAM-281-1

  

Latch

   2   

SAM-283-7

  

Latch

  